          Case 4:19-cv-05398-JST Document 59 Filed 11/19/20 Page 1 of 2



     DISABILITY RIGHTS ADVOCATES
 1   Thomas Zito (CA BAR NO. 304629)
     Sean Betouliere (CA BAR NO. 308645)
 2   Shira Tevah (CA BAR NO. 307106)
     Disability Rights Advocates
 3   2001 Center Street, Fourth Floor
     Berkeley, California 94704-1204
 4   Tel: (510) 665-8644
     Fax: (510) 665-8511
 5   Email: tzito@dralegal.org
 6   Michael Rawson (CA BAR NO. 95868)
     Craig Castellanet (CA BAR NO. 176054)
 7   Melissa A. Morris (CA BAR NO. 233393)
     Public Interest Law Project
 8   449 15th St., Suite 301
     Oakland, CA 94612-06001
 9   Tel: (510) 891-9794
     Fax: (510) 891-9727
10
     Email: mrawson@pilpca.org
11
     Attorneys for Plaintiffs
12

13                                 UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15   IAN SMITH and MITCH JESERICH, on                     Case No. 4:19-cv-05398-JST
     behalf of themselves and all others similarly
16   situated,                                            DECLARATION OF THOMAS ZITO
                                                          REGARDING STIPULATED
17                   Plaintiffs,                          PROTECTIVE ORDER

18   v.                                                   Judge:    Hon. Jon S. Tigar

19   CITY OF OAKLAND, a public entity,

20                   Defendant

21

22

23

24

25

26

27

28

     Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
     Declaration of Thomas Zito Regarding Stipulated Protective Order
       Case 4:19-cv-05398-JST Document 59 Filed 11/19/20 Page 2 of 2




 1           I, Thomas P. Zito, being of age and sound mind hereby declare:
 2           1.      I am an attorney duly licensed to practice law in the State of California and am
 3   counsel of record for Plaintiffs and the putative class in this action. The statements made in this
 4   declaration are made of my own personal knowledge. If called as a witness, I could and would
 5   testify competently to the facts set forth in this declaration
 6           2.      The filed Stipulation requesting entry of a Protective Order, ECF No. 58 is
 7   identical to the Northern District of California’s Model order except for the specific case-
 8   identifying information and specific information where it was to be entered in blanks in the
 9   model order.
10

11           I declare under penalty of perjury under the laws of the United States of America that the
12   foregoing is true and correct, and that this declaration is executed at San José, California this
13   19th day of November 2020.
14

15                                                           ________________________
16                                                           Thomas Zito
17

18
19

20

21

22

23

24

25

26

27

28

     Smith et al. v. City of Oakland, Case No. 19-cv-5398-JST
     Declaration of Thomas Zito Regarding Stipulated Protective Order                                      1
